PARKER, C.J.
On 13 March 1967, counsel for Queen City Coach Company and Carolina Coach Company filed a motion in this Court to dismiss the present appeal for the reason that the question presented for decision in this appeal has become moot. On 13 July 1967, Council of Southern Greyhound Amalgamated Divisions filed an answer to the motion to dismiss. Appellees allege in their motion that they are informed that the said bargaining agreement between Southern Greyhound Lines and appellant dated 1 November 1964 expired, or was terminated on or about 31 October 1966. The answer filed by appellant admits the truth of this allegation. The motion by appellees to dismiss sets forth the provisions of this agreement dated 1 November 1964 have, in fact, terminated with respect to the Winston-Salem and Greensboro union bus terminals and their respective employees, and different employment agreements have been substituted therefor. Appellant, in answer to that allegation, says, in part: “(I)t is admitted that Southern Council and Greyhound Corporation have negotiated another contract, which contract continues a bargaining agreement between Southern Council and Greyhound Corporation and continues certain vested rights herein set forth.”
It is perfectly manifest from the allegations in the motion to dismiss and the admissions in the answer thereto that this appeal has become moot and no purpose would be served by a determination of the issues now academic which appellant seeks by this appeal to review. “It is not after the manner of appellate courts to decide moot or academic questions.” Rice v. Rigsby, 259 N.C. 506, 131 S.E. 2d 469.
In Archer v. Cline, 246 N.C. 545, 98 S.E. 2d 889, plaintiff brought an action to enjoin defendants from conducting an election on the issuance of water and sanitary bonds. Pending appeal, the election was held and the official results were announced. The Court dismissed the appeal, declaring that the question involved “is now an academic or moot question, and the appeal will be dismissed.”
In Walker v. Moss, 246 N.C. 196, 97 S.E. 2d 836, plaintiff brought *217an action for a declaratory judgment to have his vote for one member of the county board of education counted in the tally for the votes for that office. Pending appeal, the General Assembly, pursuant to a public law enacted by it, appointed the members of the county board of education. The Supreme Court dismissed the appeal, declaring: “The appointment already having been made by the proper authority, the questions raised by plaintiff are now moot.”
In Topping v. Board of Education, 248 N.C. 719, 104 S.E. 2d 857, plaintiff, a resident freeholder and taxpayer of Hyde County, instituted an action to restrain the Hyde County Board of Education, and others, from entering into a contract for the erection of a consolidated high school building, which was heard upon an order to appear and show cause why a temporary restraining order should not be issued. After hearing the evidence, Judge Paul denied plaintiff’s motion for a temporary restraining order, and plaintiff appealed. During the argument before us, counsel for plaintiff and defendants admitted that pending the appeal the defendants had already entered into the contract, which the plaintiff had sought to enjoin. The Court said: “Since the contract has been made, a court cannot restrain the making of it. The question whether Judge Paul should have enjoined the making of the contract is now academic. Therefore,. in accord with many decisions of this Court, the appeal will be dismissed.” In support of its opinion, the Court cited many, of our decisions.
According to the appellant’s answer to the motion to dismiss its appeal, the bargaining agreement between Southern Greyhound Lines and appellant dated 1 November 1964 expired 31 October 1966, and appellant and Greyhound have negotiated another contract, which contract continues a bargaining agreement between appellant and Greyhound and continues certain vested rights therein set forth. It is ordered that the appeal be, and it is hereby, dismissed as moot.
Appeal dismissed.